Citation Nr: 1413511	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  11-04 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for a right foot injury, tinnitus, and sleep apnea.

2. Entitlement to a higher initial rating for residuals of prostate cancer, rated at 10 percent prior to November 27, 2009 and 20 percent since.  


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Newark, New Jersey.  That decision, in part, granted service connection for residuals of prostate cancer and assigned a 10 percent rating effective October 20, 2008.  

The Veteran testified at a hearing at the RO in September 2011 before the undersigned Veterans Law Judge (Travel Board hearing).  A transcript of that hearing has been associated with the claims file.

In December 2010, the rating for residuals of prostate cancer was increased to 20 percent effective November 27, 2009.  Since this is not the highest rating possible the appeal on this issue continues.  

The Board has also reviewed the Veteran's electronic record (Virtual VA and VBMS) prior to rendering a decision in this case.  



FINDINGS OF FACT

1. In September 2011, prior to the promulgation of a decision in the appeal, VA received written notification withdrawing the issues of service for a right foot injury, tinnitus, and sleep apnea. 

2. For the entire period on appeal, the Veteran's residuals of prostate cancer is manifested by nocturia three to four times per night and a daytime voiding interval between one and two hours.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal for service connection for a right foot injury, tinnitus, and sleep apnea have been met.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).

2. For the entire appeal period, the criteria for a 20 percent disability rating, but no more, for residuals of prostate cancer have been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.  With respect to VA's notice obligations, because the matter at issue in this case concerns an appeal of an initial rating, VCAA notice obligations were fully satisfied once service connection was granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  The record here does not show, nor does the Veteran or his representative contend, that any notification deficiencies have resulted in prejudice.  See Goodwin v. Peake, 22 Vet. App. 128.

To satisfy its duty to assist, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A.  This includes assisting the claimant in obtaining necessary medical examinations and opinions.  Id.  Here, the record indicates that all VA and private treatment records have been obtained.  The Veteran was also afforded a VA examination in July 2009.  That examination was adequate as it contained sufficient information to evaluate the Veteran's disability under the appropriate rating criteria.  Thus, with the duty to assist met, the Board will proceed with consideration of the Veteran's appeal.  

II. Merits of the Claim

As a preliminary matter, the Board notes the Veteran's continued complaints of erectile dysfunction as related to his prostate cancer.  However the Veteran was granted service connection for this condition in the September 2009 decision on appeal.  He was also granted entitlement to special monthly compensation based on the loss of use of a creative organ.  Thus, those symptoms have been properly rated under the applicable diagnostic code and are not of concern here.  

The Veteran is currently receiving a 20 percent disability rating under 38 C.F.R. § 4.115, Diagnostic Code (DC) 7528 for his residuals of prostate cancer.  DC 7528 states that when there is no reoccurrence or metastasis of the cancer, the Veteran should be rated on residuals of voiding dysfunction or renal dysfunction, as found in 38 C.F.R. § 4.115a.  Voiding dysfunctions are evaluated according to urine leakage, frequency, or obstructed voiding.  Urinary frequency dysfunctions are evaluated according to the frequency of daytime and nighttime voiding.  38 C.F.R. § 4.115a.

Here, the Veteran has not produced any evidence showing he suffers from renal dysfunction, urine leakage, or obstructed voiding.  Thus, the applicable rating criteria are those concerning urinary frequency.

Urinary frequency is rated 10 percent disabling when there is daytime voiding interval between two and three hours, or, awakening to void two times per night; 20 percent when there is a daytime voiding interval between one and two hours, or, awakening to void three to four times per night; and 40 percent when there is a daytime voiding interval of less than 1 hour or awakening to void 5 or more times per night.  38 C.F.R. § 4.115a.

In this case, a September 2007 private treatment record reported that the Veteran suffered from nocturia three times per night.  This satisfies the criteria for a 20 percent rating.  While the Veteran reported nocturia only two times a night during the July 2009 VA examination he reported increased urinary frequency and that daytime frequency was fluid dependent.  Evaluating this evidence in a light most favorable to the Veteran, the Board finds that it further supports a 20 percent rating for that period prior to November 27, 2009.  That is, it arguably reflects a daytime voiding interval between one and two hours.  

The Board notes, however, that at no point in this appeal has the Veteran's disability warranted a 40 percent rating.  A private treatment record in November 2009 noted the Veteran's report of having nocturia four times a night.  At his September 2011 hearing, he stated that he experienced nocturia "at least four times a night."  He further stated he possessed a daytime voiding interval of every two hours.  Such symptomatology does not support a 40 percent rating.  

In conclusion, the Board finds that for the entire period on appeal, the Veteran is entitled to a 20 percent rating, but no more, for residuals of prostate cancer.

In reaching this decision, the Board has considered the applicability of an extraschedular rating per 38 C.F.R. § 3.321.  However given that the rating criteria adequately address the Veteran's symptoms (i.e., urinary frequency), extraschedular consideration is not warranted here.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  



ORDER

The appeals for service connection for a right foot injury, tinnitus, and sleep apnea are dismissed.

For the entire period on appeal, a 20 percent rating for residuals of prostate cancer is granted, subject to the laws and regulations governing the payment of monetary benefits.  




____________________________________________
D.C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


